DETAILED ACTION
This communication is a Final Action in response to correspondence filed on March 9, 2022. Claims 1, 14, and 20 have been amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 was filed after the mailing date of the non-final Office action on December 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miklos et al. (US Publication No. 2017/0195269).

As to claim 14, Miklos teaches a computer device comprising:
at least one processing unit (see e.g., [0039] for one or more processors for accessing data and executing applications); and
at least one memory storing processor-executable instructions that when executed by the at least one processing unit cause the computing device to (see e.g., [0039] for one or more memories for storage of data and software applications):
receive a message (see e.g., [0048] for an electronic communication sent to a user);
process the received message to identify a request for content in the received message  (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
based at least in part on the processing of the received message, construct at least one query [search parameter] based at least in part on the identified request for content (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submit the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receive, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search);
display the set of attachable entities, wherein the set of attachable entities is displayed in association with the identified request for content of the received message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.); 
receive a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content of the received message (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and
subsequent to the selection of the attachable entity:
attach the selected attachable entity to a response message [reply] (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. The reply includes the selected electronic document as an attachment.);
wherein constructing at least one query further comprises analyzing one or more recallable terms [features], wherein the one or more recallable terms comprise infrequent terms that occur frequently in electronic messages that contain the attachable entity or content related to the attachable entity [electronic communication sent to the user] (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, and one or more of the n-grams being determined based on term frequency of the n-gram in the electronic communication (i.e., how often the n-gram occurs in the electronic communication) and/or inverse document frequency of the n-gram in a collection of documents (i.e., how often the n-gram occurs in a collection of documents, such as a collection of electronic communications) and [0052] for the message features engine 122 providing determined message features to search parameters engine 124. The electronic communication sent to the user constitutes content related to the attachment. Constructing at least one search parameter comprises analyzing one or more features. Features comprise terms occurring infrequently in a collection of documents and frequently in the electronic communication sent to the user.). 

As to claim 17, Miklos teaches the computing device of claim 14,
wherein the set of attachable entities is ranked based at least in part on an association strength between each attachable entity and the received message (see e.g., [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet" and the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter, [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query), a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, and also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document. The electronic documents are ranked based on an association strength between each electronic document and the electronic communication from which the search parameters are generated.).

As to claim 18, Miklos teaches the computing device of claim 17, 
wherein calculating the association strength further comprises identifying at least one matching term from the received message and each attachable entity (see e.g., [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet" and the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter, [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query), a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, and also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document. Calculating the association strength includes identifying at least one matching term from the electronic message, included as a search parameter, and each electronic document.).

As to claim 20, Miklos teaches a computer storage medium, excluding signals per se, storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform a set of operations, the set of operations comprising:
receiving a message (see e.g., [0048] for an electronic communication sent to a user);
processing the message to identify a request for content in the message (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
constructing at least one query [search parameter] associated with the identified request for content in the message (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submitting the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receiving, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search);
displaying at least a part of the set of attachable entities in association with the identified request for content in the message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.);
receiving a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and  
subsequent to receiving the selection:
attaching the selected attachable entity to a response message [reply] (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. The reply includes the selected electronic document as an attachment.),
wherein constructing at least one query further comprises analyzing one or more recallable terms [features], wherein the one or more recallable terms comprise infrequent terms that occur frequently in electronic messages that contain the attachable entity or content related to the attachable entity [electronic communication sent to the user] (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, and one or more of the n-grams being determined based on term frequency of the n-gram in the electronic communication (i.e., how often the n-gram occurs in the electronic communication) and/or inverse document frequency of the n-gram in a collection of documents (i.e., how often the n-gram occurs in a collection of documents, such as a collection of electronic communications) and [0052] for the message features engine 122 providing determined message features to search parameters engine 124. The electronic communication sent to the user constitutes content related to the attachment. Constructing at least one search parameter comprises analyzing one or more features. Features comprise terms occurring infrequently in a collection of documents and frequently in the electronic communication sent to the user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) in view of Dietz et al. (US Publication No. 2015/0310072) and further in view of Finley et al. (US Publication No. 2012/0215774).

As to claim 1, Miklos teaches a processor-implemented method of building intelligent queries for attachment retrieval, comprising:
processing a received message [electronic communication sent to a user] to identify a request for content in the received message (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
constructing, based on the identified request for content, at least one query [search parameter] (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submitting the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receiving, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search);
 displaying the set of attachable entities, wherein the set of attachable entities is displayed in association with the identified request for content of the received message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.);
receiving a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content of the received message (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and

subsequent to the selection of the attachable entity, attaching the selected attachable entity to a response message [reply] (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. In response to receiving the user selection of a candidate electronic document, a reply is generated. The reply includes the selected electronic document as an attachment.).
Miklos does not specifically disclose a number of terms included in the at least one query and a token derived from the received message. However, Dietz teaches
a number of terms [extracted keywords/entities] included in the at least one query [enhanced query] and a token [extracted keyword/entity] derived from the received message [email] (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, and for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query, and [0059] for the entity-extraction engine 850 extracting keywords (or other entities) from the query, and, in stage 5, the extraction handler returning the extracted keywords (or other entities) to the context-search client and in stage 6, the context-search client generating an enhanced query, which includes at least some of the extracted keywords (or other entities) and the query. The enhanced query includes a number of keywords/entities and each keyword/entity is extracted from the received email.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos to include a number of terms included in the at least one query and a token derived from the received message, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).
Miklos in view of Dietz does not specifically disclose wherein the number of terms to include is based at least in part by a ranking of effectiveness relative to an End-of-Ranking (EOR) token derived from the document. However, Finley teaches
wherein the number of terms to include is based at least in part by a ranking of effectiveness [term score] relative to an End-of-Ranking (EOR) token [term with threshold score] derived from the document [related document] (see e.g., [0039] for adding terms from a related document to a document description for a target document, [0047] for a term score being calculated for the term based on the similarity score, the source-credibility score, the corroboration score, and the uniqueness score, and [0048] for the term being associated with the document description because the term score is above a threshold score, the threshold score being a static number, for example, on a scale of 1 to 10, the threshold score being an 8 and any term with a term score above 8 being then associated with the document description for the target document. When the threshold score is 8, the number of terms included is based on how many terms are ranked higher than a term with a term score of 8. The terms are derived from the related document.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos in view of Dietz wherein the number of terms to include is based at least in part by a ranking of effectiveness relative to an End-of-Ranking (EOR) token derived from the document, as taught by Finley, for the benefit of only including terms that meet static criteria (see e.g., Finley, [0048]). 

As to claim 2, Miklos teaches the method of claim 1, 
wherein the received message comprises at least one of an email message, a text message, a group chat message, a video message, a digitally handwritten message, and an audio message (see e.g., [0043] for an "electronic communication" or "communication" referring to an email, a text message (e.g., SMS, MMS), an instant message, a transcribed voicemail, or any other electronic communication that is sent from a first user to a restricted group of one or more additional users). 

As to claim 3, Miklos teaches the method of claim 1, wherein processing the received message to identify a request for content further comprises:
extracting at least one feature [n-gram] from the received message (see e.g., [0048] for message features engine 122 determining one or more n-grams in the electronic communication as message features. It is inherent that the n-grams are extracted. In order to determine whether n-grams constitute message features, the n-grams must necessarily be extracted prior to performing such determination.);
classifying at least one domain [tag, label, location within message, or metadata] of the at least one feature (see e.g., [0049] for applying one or more natural language processing tags or other labels to text of the electronic communication (e.g., named entities, entity types, tone), determining one or more message features based on text that occurs specifically in the subjects, the first sentences, the last sentences, or other portion of the electronic communication, and determining one or more message features based on metadata of the electronic communication such as a time the electronic communication was sent, day of the week the electronic communication was sent, a number of recipients, a type of device that sent the electronic communication, etc. The n-gram’s domain is classified according to named entity, entity type, tone, portion of electronic communication, time the electronic communication was sent, day of the week the electronic communication was sent, number of recipients, and/or type of device that sent the electronic communication.); and
determining at least one semantic characteristic [part of speech or proximity to action verb] of the at least one feature (see e.g., [0048] for one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach") and one or more of the n-grams being determined based on a part of speech of the n-gram (e.g., "noun"). The n-gram’s part of speech and/or proximity to an action verb is determined.).

As to claim 4, the limitations of parent claim 1 have been discussed above. Miklos does not specifically disclose wherein constructing at least one query further comprises building at least one candidate sub-query. However, Dietz teaches
wherein constructing at least one query further comprises building at least one candidate sub-query [extracted keyword/entity] (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, and for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query, and [0059] for the entity-extraction engine 850 extracting keywords (or other entities) from the query, and, in stage 5, the extraction handler returning the extracted keywords (or other entities) to the context-search client and in stage 6, the context-search client generating an enhanced query, which includes at least some of the extracted keywords (or other entities) and the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein constructing at least one query further comprises building at least one candidate sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 5, the limitations of parent claims 1 and 4 have been discussed above. Miklos does not specifically disclose wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function. However, Dietz teaches
wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 6, the limitations of parent claims 1, 4, and 5 have been discussed above. Miklos teaches
wherein the at least one function is trained by extracting at least one sub-query from at least one request-reply pair (see e.g., [0055] for the search parameters engine 124 generating one or more search parameters based on output provided by the at least one trained machine learning system 135 to the search parameters engine 124, the trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, one or more features of non-textual reply content, such as one or more document types of non-textual reply content, the search parameters engine 124 utilizing one or more of the features of the output to generate a search parameter, and where the trained machine learning system 135 provides output of document type(s) of non-textual reply content based on input of message features for an electronic communication, the document type(s) being used as a search parameter that biases those type(s) of documents, that restricts the search to those type(s) of documents, and/or restricts the search to one or more corpuses that include (and are optionally restricted to) documents of those type(s) and [0103] for training examples being generated to train the machine learning system 135A to learn relationships between one or more message features of "original" messages and one or more features related to attachments in "replies" to those original messages and the machine learning system 135A being trained to determine relationships between message features of original messages and document type(s) (e.g., images, videos, media, PDF, slides) of documents that will included or linked to in replies to electronic communications having those message features. A function for determining a search parameter is trained by extracting a search parameter from an original-reply pair of messages that are part of an electronic communication.).

As to claim 7, the limitations of parent claims 1 and 4 have been discussed above.  Miklos teaches wherein building the at least one candidate sub-query further comprises:
removing any under-performing candidate sub-queries (see e.g., [0055] for the trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, one or more features of non-textual reply content and the search parameters engine 124 utilizing one or more of the features of the output to generate a search parameter and [0056] for the search parameters engine 124 determining whether to generate search parameters for the electronic communication based on output provided by the at least one trained machine learning system 135 to the search parameters engine 124, the at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. Features of an original message, which indicate that the original message has a low likelihood being replied to with non-textual reply content, do not get used as search parameters.).
Miklos does not specifically disclose computing at least one relevancy score of the at least one candidate sub-query; and grouping the at least one candidate sub-query with at least one equally performing second candidate sub-query. However, Dietz teaches
computing at least one relevancy score of the at least one candidate sub-query (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query); and
grouping the at least one candidate sub-query with at least one equally performing second candidate sub-query (see e.g., [0047] for the user interface of FIG. 4A displaying keywords that were extracted from an email, the keywords being displayed with their respective weights and their respective sources, for example, the keyword "CZL" being provided by an enterprise dictionary (which is an example of the dictionary 122) and being assigned a weight of 1, and also for example, the keyword "sequence diagram" being provided by text-analysis service 1 and being assigned a weight of 0.68. The terms “Component diagram,” “CZL-09,” and “CZL” have equal weight.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos to compute at least one relevancy score of the at least one candidate sub-query; and group the at least one candidate sub-query with at least one equally performing second candidate sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 8, Miklos teaches the method of claim 1, 
wherein the search engine is an external search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 ).

As to claim 9, Miklos teaches the method of claim 8, 
wherein a local repository [document corpus] of the external search engine comprises at least one of: a native application, a locally stored file system, an email application, and a third-party application local repository (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being  local storage device(s) of a computing device (e.g., client device 106) of the user that is being utilized to generate the reply or local network storage device(s) accessible to the computing device and/or the user, [0046] for engine 126 being implemented in a component that is separate from non-textual reply content system 120, such as client device 106, and [0053] for restricting a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricting a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents. The document corpus storing files may constitute a locally stored file system, which is local to the search engine being implemented in the client device.).

As to claim 10, Miklos teaches the method of claim 8, 
wherein a remote repository comprises at least one of: a cloud-based server, a remote document management system, and a third-party application remote repository (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being one or more cloud-based corpuses accessible to the user).

As to claim 11, Miklos teaches the method of claim 1, 
wherein the set of attachable entities are ranked according to a relevancy ranking (see e.g., [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query) and/or a document based score, a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document, a document based score of a document being based on one or more properties of the document that are independent of the query, and for example, the document based score of a document being based on popularity of the document for the user (e.g., frequency of access by the user), based on a date the user and/or other user last accessed the document, based on a date the document was created, etc. and [0059] for the search engine 126 providing, to the presentation engine 128, the ranking of the electronic documents. The electronic documents are ranked according to relevancy.).

As to claim 13, Miklos teaches the method of claim 1, 
wherein the search engine queries at least one of a local database and a remote database (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being one or more cloud-based corpuses accessible to the user, being local storage device(s) of a computing device (e.g., client device 106) of the user that is being utilized to generate the reply, or local network storage device(s) accessible to the computing device and/or the user, [0046] for engine 126 being implemented in a component that is separate from non-textual reply content system 120, such as client device 106, and [0057] for the search engine 126 searching one or more of the electronic document corpuses 154A-N based on the search parameters determined by search parameters engine 124.The search engine queries a document corpus, which may be local to or remote from the search engine implemented in the client device.). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) and Dietz et al. (US Publication No. 2015/0310072) in view of Finley et al. (US Publication No. 2012/0215774 ) as applied to claims 1-11 and 13 above, and further in view of Foster et al. (US Publication No. 2010/0325011).

As to claim 12, the limitations of parent claims 1 and 11 have been discussed above. Miklos and Dietz in view of Finley does not specifically disclose wherein the relevancy ranking is calculated using at least one end-of-ranking term. However, Foster teaches
wherein the relevancy ranking [listing ranking] is calculated using at least one end-of-ranking term [term with popularity threshold ranking] (see e.g., [0069] for determining a "popularity threshold," this value being a lowest rank within a given category that a popular search term must have to be considered "popular enough" for the purposes of creating recommendation queries in the network-based commerce system 10, and there being 40 terms or phrases that are considered in a category, but the popularity threshold may be set to 25 so that only the top 25 search terms within that category are used and [0087] for the listings located using the term-category pair being ranked at block 274. Only terms above the term with the popularity threshold ranking are used to search the listings, which are subsequently ranked.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos and Dietz in view of Finley wherein the relevancy ranking is calculated using at least one end-of-ranking term, as taught by Foster, for the benefit of queries consisting of the top ranked terms (see e.g., Foster, [0069]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) as applied to claims 14, 17, 18, and 20 above, and further in view of Dietz et al. (US Publication No. 2015/0310072).

As to claim 15, the limitations of parent claim 14 have been discussed above. Miklos does not specifically disclose wherein the constructing at least one query further comprises generating at least one sub-query. However, Dietz teaches
wherein the constructing at least one query further comprises generating at least one sub-query [extracted keyword/entity] (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, and for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query, and [0059] for the entity-extraction engine 850 extracting keywords (or other entities) from the query, and, in stage 5, the extraction handler returning the extracted keywords (or other entities) to the context-search client and in stage 6, the context-search client generating an enhanced query, which includes at least some of the extracted keywords (or other entities) and the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein the constructing at least one query further comprises generating at least one sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 16, the limitations of parent claims 14 and 15 have been discussed above. Miklos does not specifically disclose wherein generating at least one sub-query further comprises analyzing at least one of recallable terms and subject terms. However, Dietz teaches
wherein generating at least one sub-query further comprises analyzing at least one of recallable terms [important keywords] and subject terms (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein generating at least one sub-query further comprises analyzing at least one of recallable terms and subject terms, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) as applied to claims 14, 17, 18, and 20 above, and further in view of Imig et al. (US Publication No. 2010/0228710).

As to claim 19, the limitations of parent claim 14 have been discussed above. Miklos does not specifically disclose wherein constructing at least one query further comprises constructing at least one ground-truth distribution. However, Imig teaches
wherein constructing at least one query further comprises constructing at least one ground-truth distribution (see e.g., [0021] for comparing historical aggregated user click behavior on results returned for various queries in order to suggest queries that optimize the user experience,  for example, query logs being used to compare typical user behavior with respect to a query suggestion candidate against behavior on the initial query, weighting queries higher if they have historically led to different user behavior, a query being represented in many ways, for example by the frequency of clicks on the result occurring first, or by the vector of clicks on all results, and using a known similarity metric, such as the cosine between vectors and/or distance concepts, one system choosing queries that are most dissimilar (generally meaning that they are still in some way topically-related but lead to different behavior or results) from the original query, with the intention of exposing the user to unexplored information).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos, as taught by Imig, for the benefit of obtaining query suggestions from historical data (see e.g., Imig, [0020]).

Response to Amendment
The objection to claim 20 has been withdrawn in light of Applicant’s amendments to said claim.
The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn in light of Applicant’s amendments to independent claims 1, 14, and 20.
The 35 U.S.C. 101 rejection of claim 20 has been withdrawn in light of Applicant’s amendments to said claim.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
On page 11 of Applicant’s Response, Applicant argues:

The applicant respectfully asserts that the Examiner has not shown were Miklos, either alone or in combination with the other cited references, uses recallable terms as now recited in claims 14 and 20. With respect to the element "recallable terms", the office action on pages 28-29 has, respectfully, mischaracterized this term as "[important keywords]" and asserted that Dietz Fig. 2 and paragraph [0036] and [0040]. However, neither of Dietz's discussions regarding its Solr query or regarding constructing a modified query by injecting or reweighting terms based on accumulated context either teach or suggest the concept of recallable terms as now recited in independent claims 14 and 20. The claim 14 and 20 are therefore allowable over the cited references.

Examiner respectfully disagrees with Applicant’s arguments. Miklos teaches “recallable terms” as recited in claims 14 and 20. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). Miklos recites that “message features engine 122 may determine one or more n-grams in the electronic communication as message features. For instance, one or more of the n-grams may be determined based on term frequency of the n-gram in the electronic communication (i.e., how often the n-gram occurs in the electronic communication) and/or inverse document frequency of the n-gram in a collection of documents (i.e., how often the n-gram occurs in a collection of documents, such as a collection of electronic communications)” (see [0048]).  As detailed above, the claimed “recallable terms” may correspond to Miklos’s “features,” which comprise terms occurring infrequently in a collection of documents and frequently in the electronic communication sent to the user. As further detailed above, Miklos’s electronic communication sent to the user constitutes content related to the attachment. Therefore, Miklos teaches “wherein constructing at least one query further comprises analyzing one or more recallable terms, wherein the one or more recallable terms comprise infrequent terms that occur frequently in electronic messages that contain the attachable entity or content related to the attachable entity,” as recited by independent claims 14 and 20.
Furthermore, Dietz teaches “recallable terms” as recited in claim 16. In response to Applicant's argument that the Dietz fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the concept of recallable terms as now recited in independent claims 14 and 20) are not recited in claim 16.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “recallable terms” recited by claim 16 do not reference the “one or more recallable terms” recited by independent claim 14. Accordingly, the “recallable terms” recited by claim 16 are not limited to “infrequent terms that occur frequently in electronic messages that contain the attachable entity or content related to the attachable entity,” as recited by independent claim 14. Therefore, the broadest reasonable interpretation of the “recallable terms” recited by claim 16 encompasses Dietz’s “important keywords.” 
On page 12 of Applicant’s Response, Applicant argues:
 
Foster discusses in paragraph [0024] a "popularity threshold" which as explained by Foster "The term "popularity threshold" may include a minimum rank that a popular search term must hold in a category to be considered sufficiently popular to be used in a recommendation query." In contrast, an End-of-Ranking (EOR) token is both specific to the request email and related to a ranking of effectiveness rather than popularity. As such, Foster fails to teach or suggest a modification to Miklos to arrive at the elements of claim 1 as now amended. Claim 1 therefore remains allowable over this combination. Claim 12 either directly or indirectly depends from and further defines claim 1 and is therefore allowable. Reconsideration and withdrawal of these rejections are respectfully requested.
 
Examiner asserts that Foster teaches the “end-of-ranking term” recited by claim 12. In response to Applicant's argument that Foster fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., an End-of-Ranking (EOR) token is both specific to the request email and related to a ranking of effectiveness rather than popularity) are not recited in claim 12. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “end-of-ranking term” recited by claim 12 does not reference the “End-of-Ranking (EOR) token derived from the received message” recited by claim 1. Accordingly, the “end-of-ranking term” recited by claim 12 is neither limited to being specific to the request email nor limited to being related to a ranking of effectiveness. Therefore, the broadest reasonable interpretation of the “end-of-ranking term” recited by claim 12 encompasses Foster’s term with popularity threshold ranking.
Applicant’s remaining arguments are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kanefsky et al. (US Patent No. 10,902,481) for identifying a subset of the customer's user information that corresponds to the highest scoring or ranking terms (e.g., terms ranking or scoring above a threshold ranking or score) (see col. 13, lines 27-50). Applicant’s published specification recites that “the phrases ‘X Company’ and ‘transition document’ may receive higher scores than the EOR token, and therefore, those phrases may be included in the query that is submitted to the external search engine” (see [0059]).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



05-21-2022
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161